PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 15-1081


MICHAEL EDWARD TANKERSLEY,

                Plaintiff − Appellant,

          v.

JAMES W. ALMAND, in his official capacity as Trustee of the
Client Protection Fund; DOUGLAS M. BREGMAN, in his official
capacity as Trustee of the Client Protection Fund; CHARLES
BAGLEY, IV, in his official capacity as Trustee of the
Client Protection Fund; JOSEPH B. CHAZEN, in his official
capacity as Trustee of the Client Protection Fund; CECELIA
ANN KELLER, in her official capacity as Trustee of the
Client Protection Fund; PATRICK A. ROBERSON, in his official
capacity as Trustee of the Client Protection Fund; LEONARD
H. SHAPIRO, in his official capacity as Trustee of the
Client Protection Fund; DONNA HILL STATEON, in her official
capacity as Trustee of the Client Protection Fund; DAVID
WEISS, in his official capacity as Trustee of the Client
Protection Fund; CLIENT PROTECTION FUND OF THE BAR OF
MARYLAND; HONORABLE MARY ELLEN BARBERA, Chief Judge, in her
official capacity; HONORABLE SALLY D. ADKINS, Judge, in her
official capacity; HONORABLE CLAYTON GREENE, JR., Judge, in
his official capacity; HONORABLE MICHELLE D. HOTTEN, in her
official capacity as Judge of the Maryland Court of Appeals;
HONORABLE ROBERT N. MCDONALD, Judge, in his official
capacity; HONORABLE SHIRLEY WATTS, Judge, in her official
capacity; BESSIE M. DECKER, in her official capacity as
Clerk of the Court of Appeals; MARYLAND COURT OF APPEALS,

               Defendants − Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14−cv−01668−RDB)
Argued:   May 12, 2016              Decided:   September 13, 2016


Before KING and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by published opinion. Judge Diaz wrote the opinion, in
which Judge King joined.    Senior Judge Davis wrote an opinion
concurring in part and dissenting in part.


ARGUED: Scott Matthew Michelman, PUBLIC CITIZEN LITIGATION
GROUP, Washington, D.C., for Appellant.    Michele J. McDonald,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.     ON BRIEF: Julie A. Murray, PUBLIC CITIZEN
LITIGATION GROUP, Washington, D.C., for Appellant.     Brian E.
Frosh, Attorney General, Alexis Rohde, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.




                               2
DIAZ, Circuit Judge:

     All attorneys licensed in Maryland who are not permanently

retired must pay an annual fee to the Client Protection Fund of

the Bar of Maryland.             In addition to paying the fee, Maryland

attorneys must also disclose their social security numbers to

the Fund.      Relying on federal law, the Court of Appeals of

Maryland    enacted       this    particular     mandate    in    support   of    the

state’s efforts to collect back taxes and past-due child-support

payments from attorneys.

     The    Court    of    Appeals    suspended        Michael    Tankersley’s    law

license after he refused to provide his social security number

to the Fund.        In response, Tankersley sued the trustees of the

Fund and the judges and the clerk of the Court of Appeals (the

“Defendants”),       all     in    their       official    capacities,      seeking

injunctive    relief       based     on   his    claim     that    his   suspension

violated the federal Privacy Act.

     The     district      court     granted     the     Defendants’     motion    to

dismiss.     Because we find that federal law gives Maryland the

power (acting through its agents) to compel the disclosure of

social security numbers in this circumstance, we affirm.




                                           3
                                             I.

                                             A.

     The Court of Appeals of Maryland has the statutory power to

“establish a Client Protection Fund of the Bar of Maryland,” in

order    “to     maintain      the   integrity      of   the    legal     profession    by

paying    money     to    reimburse        losses    caused      by   defalcations      of

lawyers.”        Md. Code Ann., Bus. Occ. & Prof. § 10-311.                     As part

of this principal mission, the Fund is also required by statute

to “provide a list of lawyers who have paid an annual fee to the

Fund during the previous fiscal year to . . . the Comptroller,

to assist the Comptroller in determining whether each lawyer on

the list has paid all undisputed taxes.”                    Id. § 10-313(a).         That

list must include “the federal tax identification number of the

person     or,     if    the     person      does    not       have   a    federal     tax

identification          number,      the    Social       Security     number    of     the

person.”       Id. § 10-313(b)(2)(ii).

     In promulgating rules to enforce this statute, the Court of

Appeals referenced the power given to the state by 42 U.S.C.

§ 405(c)(2)(C)(i).             That provision was enacted as part of the

Tax Reform Act of 1976, and it allows states to collect social

security numbers for certain enumerated purposes, including the

administration of tax laws.

     The Court of Appeals also uses the Fund to comply with the

Welfare Reform Act, 42 U.S.C. § 666, which Congress passed in

                                             4
1996       to    “increase            the    effectiveness          of    the     [child       support

enforcement]            program         which     the        State       administers.”            Id.

§ 666(a).             To      that     end,     the       Welfare    Reform       Act    conditions

federal         funding          on    states’        having    in       effect     “[p]rocedures

requiring that the social security number of . . . any applicant

for        a     professional               license . . .           be     recorded        on      the

application.”              Id. § 666(a)(13).

       In 1997, the Maryland General Assembly passed a series of

statutes to comply with the Welfare Reform Act, including Family

Law     section 10-119.3(b)(1),                   which        compels          each     “licensing

authority”         to      “(i)       require    each       applicant      for     a    license    to

disclose the Social Security number of the applicant; and (ii)

record          the      applicant’s            Social        Security          number     on     the

application.”                    If     Maryland’s           Child       Support        Enforcement

Administration notifies the licensing authority that a licensee

is    in       arrears      on    a    child    support        order,     it     can    “request    a

licensing authority to suspend or deny an individual’s license.”

Md. Code Ann., Fam. Law § 10-119.3(e)(1).                                The Court of Appeals

of     Maryland          is      such       a   licensing       authority.               Id.     § 10-

119.3(a)(3)(ii)(15).

       In 2009, then-Chief Judge Robert M. Bell of the Court of

Appeals notified all Maryland attorneys that they were required

to provide their social security numbers to comply with sections

10-119.3 and 10-313.                    Most Maryland attorneys heeded the Chief

                                                      5
Judge’s    notice,    but   over    nine      thousand   did    not.       When   the

General    Assembly   threatened      to      withhold   $1    million     from   the

judiciary’s budget if it did not move more aggressively against

the recalcitrant attorneys, the Court of Appeals amended its

rules to provide for enforcement.

     The resulting Rule 16-811.5 mandated that “each attorney

admitted     to   practice       before       the    Court     of    Appeals . . .

shall . . . provide to the treasurer of the Fund the attorney’s

Social Security number.”           Md. Rules, Rule 16-811.5(a)(1) (2014)

(current version at Md. Rules, Rule 19-605(a)(1) (2016)). 1                        In

addition, Rule 16-811.6 provided that the Court could suspend

the license of any attorney who fails to comply with Rule 16-

811.5.     Md. Rules, Rule 16-811.6 (current version at Md. Rules,

Rule 19-606).

                                       B.

     Tankersley has been licensed to practice law in Maryland

since 1986 and in the District of Columbia since 1987.                       He has

practiced primarily in the District of Columbia, while living in

either    the   District    or   Virginia.          Outside   of    the   suspension

underlying this case, he has never been disciplined.




     1 The Court of Appeals has since reorganized the relevant
rules.    Though some parts of Rule 16-811.5 have changed,
subsection (a)(1) is identical except for updated cross-
references.


                                          6
     Tankersley was notified in February 2013 that the Fund had

never received his social security number, as requested in 2009,

and that he had until March 22, 2013 to provide it.            Tankersley

responded that he generally does not share his social security

number unnecessarily because of concerns about identity theft.

Tankersley also noted that Maryland state agencies have suffered

cyberattacks, resulting in the exposure of individuals’ private

information.

     Citing these concerns, Tankersley refused to provide his

social security number to the Fund, and questioned the legality

of Rule 16-811.5.      He was thereafter notified that his license

had been suspended because of his failure to comply with the

Court’s rule.

                                   C.

     Tankersley sued James Almand, the Chair of the Fund, the

other trustees of the Fund, and the judges and clerk of the

Court of Appeals, alleging that the suspension of his license to

practice violated section 7(a)(1) of the Privacy Act.           He sought

injunctive relief.

     Tankersley moved for summary judgment, and the Defendants

moved to dismiss for failure to state a claim or for summary

judgment.      The   district   court,   relying   on   its   decision   in




                                    7
Greidinger v. Almand, 30 F. Supp. 3d 413 (D. Md. 2014), 2 granted

the Defendants’ motion to dismiss.

       The court in Greidinger held that the word “applicant” in

§ 666 was not limited to “those who are applying or reapplying

for a license,” as “it is clear that under [the Welfare Act] the

federal government intended to implement a system which required

complete     disclosure       of    [social       security        numbers]    by      every

individual who is subject to a licensing authority,” and § 666

therefore superseded section 7(a)(1).                      30 F. Supp. 3d at 422,

424.       The court also found that § 405 of the Tax Reform Act

superseded     section     7(a)(1)     of       the   Privacy      Act,    noting      that

although     “the    statutory       language         is   less     than     clear,    the

legislative      history      provides   ample        evidence      that     the    Senate

Finance      Committee     believed      the      needs      of    State     and      local

governments         trumped        individual         privacy        in      [the       tax

administration] context.”            Id. at 426.

       Finding no basis for distinguishing the instant case from

its    holding      in   Greidinger,        the       district      court      dismissed

Tankersley’s complaint.            This appeal followed.




       2Like Tankersley, Greidinger is a licensed Maryland
attorney who declined to provide his social security number to
the Fund.


                                            8
                                           II.

                                            A.

       Congress passed the Privacy Act of 1974, Pub. L. No. 93-

579, 88 Stat. 1896, in light of the government’s “increasing use

of   computers        and    sophisticated       information         technology,”       which

“greatly magnified the harm to individual privacy that can occur

from   any      collection,       maintenance,        use,      or    dissemination       of

personal information.”            Id. § 2(a)(2).           To protect against such

harms, section 7(a)(1) of the Act makes it “unlawful for any

federal,     state      or     local    government      agency        to   deny    to     any

individual      any     right,    benefit,       or   privilege        provided    by     law

because    of    such       individual’s     refusal       to   disclose     his       social

security account number.”               Important here, however, is section

7(a)(2),     which       makes    section        7(a)(1)     inapplicable         to     “any

disclosure       which       is   required       by    federal        statute.”          Id.

§ 7(a)(2)(A).

       Both the Tax Reform Act, 42 U.S.C. § 405(c)(2)(C)(i), and

the Welfare Reform Act, 42 U.S.C. § 666(a)(13)(A), allow states

to   collect     individuals’          social    security       numbers     in    specific

situations.          This case turns on whether either provision applies

to Maryland’s annual collection of social security numbers from

attorneys       it     has    already     licensed      to      practice.          If    so,

Tankersley may not rely on the Privacy Act to shield his social

security number from the Fund.

                                             9
                                             B.

       We review de novo a district court’s dismissal of an action

under    Fed.   R.   Civ.        P.   12(b)(6).         Kensington    Volunteer      Fire

Dep’t, Inc. v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir.

2012).      “[W]e may affirm on any grounds supported by the record,

notwithstanding the reasoning of the district court.”                           Kerr v.

Marshall Univ. Bd. of Governors, 824 F.3d 62, 75 n.13 (4th Cir.

2016).

       We    also   review       questions    of    statutory       interpretation      de

novo.       Broughman v. Carver, 624 F.3d 670, 674 (4th Cir. 2010).

When     interpreting        a    statute,        our   “objective . . .        is    ‘to

ascertain and implement the intent of Congress,’ and Congress’s

intent ‘can most easily be seen in the text of the Acts it

promulgates.’”        Aziz v. Alcolac, Inc., 658 F.3d 388, 392 (4th

Cir.    2011)   (quoting         Broughman,       624   F.3d   at    674-75).        Where

Congress has not defined a term, we are “bound to give the word

its    ordinary     meaning       unless   the     context     suggests   otherwise.”

Id. at 392-93.

                                             C.

        We first address whether, as the district court determined,

the Welfare Reform Act requires Tankersley to provide his social

security number to the Fund.

       The Welfare Reform Act compels states to have “[p]rocedures

requiring that the social security number of . . . any applicant

                                             10
for   a      professional     license . . .            be     recorded      on       the

application.”       42   U.S.C.    § 666(a)(13)        (emphasis     added).          We

agree with Tankersley that “applicant” cannot properly be read

to include a Maryland attorney who must pay an annual fee to

maintain his license.

      We are guided here by a fundamental principle of statutory

interpretation,      which    directs           that   we     “presume      that       a

legislature says in a statute what it means and means in a

statute what it says there.            When the words of a statute are

unambiguous, then, this first canon is also the last: judicial

inquiry is complete.”        Aziz, 658 F.3d at 392 (quoting Crespo v.

Holder, 631 F.3d 130, 136 (4th Cir. 2011)).                   As Congress did not

define “applicant,” we give the word its ordinary meaning.                           Id.

at 392-93.

      An applicant is “someone who formally asks for something

(such as a job or admission to a college)” or “someone who

applies for something.”           Applicant, Merriam-Webster Dictionary,

http://www.merriam-webster.com/dictionary/applicant;                     see     also

Applicant,     Webster’s     Dictionary          (2d    ed.      2001)   (defining

“applicant” as “a person who applies for or requests something;

a candidate”).      We think it plain that the ordinary meaning of

the word does not reach someone like Tankersley who has already

satisfied    the   requirements     for     a    license    to   practice      law    in

Maryland but must pay an annual fee to maintain that license.

                                       11
As   Tankersley    points     out,    one    would       not   say   that      a    college

sophomore who must pay the next semester’s tuition before being

allowed   to    continue       his    studies       is    an    “applicant.”            See

Appellant’s Reply Br. at 5-6.              So too here.

      Moreover,        the   form    the    Fund     uses      to    direct        Maryland

attorneys to provide their social security numbers underscores

how poorly the word “applicant” fits in this context.                              It asks

simply for the attorney’s name, address, and social security

number.    See J.A. 30.         Such a bare-bones form can in no way be

described as an “application,” and, indeed, even the Fund does

not refer to the form as such.              See J.A. 29-30 (referring to the

document as the “attached form” and the “completed form”).

      Relying     on    Abramski     v.    United    States,        134   S.   Ct.    2259

(2014), the Defendants say that our understanding of “applicant”

renders the provision absurd because it excludes the majority of

Maryland attorneys, “alone among covered professions,” from the

Welfare Act’s coverage.              Appellees’ Br. at 24.                Not so.       In

Abramski, the Supreme Court chose between two readings of an

ambiguous provision of the Gun Control Act of 1968.                            The Court

rejected the reading that would have allowed a straw purchaser

of a firearm to present himself as the actual buyer, because it

“would    undermine—indeed,          for    all     important        purposes,       would

virtually repeal—the gun law’s core provisions,” including “an



                                           12
elaborate system to verify a would-be gun purchaser’s identity

and check on his background.”              134 S. Ct. at 2267.

      We do not face a similar consequence here.                  It is certainly

true that our reading of § 666 is under-inclusive in that the

Fund cannot compel disclosure of social security numbers from a

subset of Maryland attorneys who were licensed before a certain

date.     But    that    is    a    far   cry   from   saying   that    it   works   a

“virtual repeal” of the statute’s core provisions, given that

the     Fund’s    enforcement         power      nonetheless      extends     to     a

substantial portion of the Maryland Bar, and expands each year

as new attorneys are admitted to practice.                       That the statute

exempts some lawyers from the Fund’s enforcement reach merely

reflects the reality that “[n]o legislation pursues its purposes

at all costs,” Mohamad v. Palestinian Auth., 132 S. Ct. 1702,

1710 (2012) (quoting Rodriguez v. United States, 480 U.S. 522,

525-26 (1987)), and the final result “often involves tradeoffs,

compromises, and imperfect solutions.”                   Preseault v. ICC, 494

U.S. 1, 19 (1990).

      We hold that the district court erred in relying on § 666

of the Welfare Reform Act to dismiss Tankersley’s complaint.

Accordingly,     we     turn   to    consider    whether   the    Tax   Reform     Act

provides the statutory hook necessary to support the district

court’s judgment.



                                           13
                                          D.

      Section 405(c)(2)(C)(i) of the Tax Reform Act allows “any

State (or political subdivision thereof)” to use social security

numbers “in the administration of any tax . . . law within its

jurisdiction, . . . and may require any individual who is or

appears to be [affected by the tax law] to furnish to such State

(or political subdivision thereof) or any agency thereof having

administrative responsibility for the law involved, [his] social

security account number.”            See also Schwier v. Cox, 340 F.3d

1284,   1290      (11th     Cir.      2003)      (“The    final      version      [of

§ 405(c)(2)(C)(i)]        authorizes      States   to    use   [social     security

numbers] only ‘in the administration of any tax, general public

assistance, driver’s license, or motor vehicle registration.’”).

      Recall that Tankersley’s claim is premised on the view that

the   Fund   violated     his   right      under   the   Privacy     Act    not   to

disclose his social security number.                But as we noted earlier,

the Privacy Act does not help Tankersley if the disclosure is

required     by   federal    law—in       this   case,   say   the    Defendants,

§ 405(c)(2)(C)(i).

      Tankersley     resists       this     conclusion    on      three    grounds.

First, he says that Maryland’s statutory requirement that the

Fund furnish the Department of Assessments and Taxation and the

Comptroller with a list of attorneys who paid the annual fee to

the Fund does not amount to the use of social security numbers

                                          14
“in the administration of any tax.”                  Second, he posits that the

Fund is not an entity that has administrative responsibility for

taxes, as contemplated by § 405.                 Third, he argues that he is

not   an    “individual      who     is    or   appears      to    be”     affected       by

Maryland’s     tax    laws      because    he   neither       works       nor    lives    in

Maryland, and he has never owed taxes there.

      We address these contentions in turn.

                                           1.

      As was the case with the Welfare Reform Act, Congress did

not   define   “administration”           in    § 405,      thus     we   give    it     its

ordinary    meaning.         Aziz,   658    F.3d     at    392-93.         The   ordinary

meaning of “administration” is the process of “manag[ing] the

operation    of”     something,      or    putting    something         “into    effect.”

Administering,           Merriam-Webster           Dictionary,             www.merriam-

webster.com/dictionary/administering;                 see    also       Administration,

Merriam-Webster        Dictionary,         www.merriam-webster.com/dictionary

/administration       (defining       “administration”             as     “the    act     or

process of administering”).

      The breadth of the plain meaning of “administration” is

consistent with Congress’s treatment of the term as part of the

broader legislation that enacted § 405.                     See Tax Reform Act of

1976, Pub. L. No. 94-455 §§ 1202, 1211, 90 Stat. 1520 (codified

as amended at 26 U.S.C. § 6103; 42 U.S.C. § 405).                           There, in a

provision    of    the    Act    expanding      the       Internal      Revenue    Code’s

                                           15
regulation      of    the     disclosure       of    tax   returns     and     tax      return

information,         Congress       defined     “tax       administration”         as     “the

administration, management, conduct, direction, and supervision

of     the   execution        and    application       of”     tax     laws,      including

“assessment,      collection,         enforcement,         litigation,       publication,

and statistical gathering functions under such laws.”                             26 U.S.C.

§ 6103(b)(4);        see    also    id.    § 6103(h)(1)       (“Returns        and      return

information shall . . . be open to inspection by or disclosure

to   officers     and      employees      of   the    Department      of    the    Treasury

whose official duties require such inspection or disclosure for

tax administration purposes.”).

       The Tax Reform Act of 1976 is comprehensive in scope.                               In

addition     to      making      changes       to    the    Internal       Revenue      Code,

Congress also amended, for example, the Social Security Act, the

Tariff Act of 1930, and the Commodity Exchange Act.                               While the

Act’s    definition         of   “tax     administration”       as     applied       to    the

Internal Revenue Code does not speak directly to the definition

of “administration” in 42 U.S.C. § 405 (which was passed as part

of the changes Congress made to the Social Security Act), it

does    inform    our      analysis.      It    not    only   shows     that      the     same

Congress that enacted § 405 understood “administration” to be an

expansive term, but it does so in the context of a provision

balancing individual privacy—there, of tax return information—



                                               16
against    the     government’s     need      to   use   private      information    to

administer taxes, just as § 405 does.

       Given this, we are satisfied that the ordinary meaning of

the term “administration” in § 405 is sufficiently expansive so

as to allow the state of Maryland to compel lawyers licensed in

Maryland      to   disclose      their     social      security    numbers.         The

practice “assist[s] the Department [of Assessments and Taxation]

in identifying new businesses within the State” and “assist[s]

the Comptroller in determining whether each lawyer on the list

has paid all undisputed taxes,” Md. Code Ann., Bus. Occ. & Prof.

§ 10-313(a), which are functions of collection, enforcement, and

statistical gathering required to enforce Maryland’s tax laws.

                                           2.

       We are also not persuaded by Tankersley’s contention that

the Fund “is not an entity to which [social security number]

disclosures may be required under § 405,” Appellant’s Br. at 26,

in that it is not the “State (or political subdivision thereof)

or [an] agency thereof having administrative responsibility for

the law involved,” 42 U.S.C. § 405(c)(2)(C)(i).

       Tankersley      would    have     us   ignore     that   the    “[s]tate     [of

Maryland] ‘can act only through its officers and agents,’” and

thus    the      act   of      collecting       social    security       numbers     is

necessarily carried out by an officer or agent of the state.

Nevada v. Hicks, 533 U.S. 353, 365 (2001) (quoting Tennessee v.

                                           17
Davis, 100 U.S. 257, 263 (1879)).                     Moreover, to allow only the

state agency directly responsible for administering the tax laws

to collect social security numbers would read the phrase “or

political subdivision thereof” out of the statute, because it

would    not   allow    the    state   of    Maryland,       acting    through   other

agents or political subdivisions, to collect the numbers.                        See,

e.g., TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“It is ‘a

cardinal principle of statutory construction’ that ‘a statute

ought, upon the whole, to be so construed that, if it can be

prevented, no clause, sentence, or word shall be superfluous,

void, or insignificant.’” (quoting Duncan v. Walker, 533 U.S.

167, 174 (2001))).

      We   also      think    it   clear     that      the   Court    of   Appeals   of

Maryland (as a subdivision of the state) and the Fund are—at

least for these purposes—agents of the state.                        “A State acts by

its legislative, its executive, or its judicial authorities.                         It

can act in no other way.”               Ex parte Commonwealth of Virginia,

100     U.S.   339,     347    (1879)       (emphasis        added).       Maryland’s

constitution vests judicial authority in the Court of Appeals,

Md. Const., Art. IV, §1, and the Court of Appeals has understood

that power to include “the regulation of the practice of law,

the admittance of new members to the bar, and the discipline of

attorneys      who    fail    to   conform       to    the   established    standards

governing their professional conduct,” Attorney Gen. v. Waldron,

                                            18
426 A.2d 929, 934 (Md. 1981).           The Court of Appeals of Maryland

is thus an agent of the state.

      So too is the Fund, as an agent of the Court of Appeals.

The   Court,    through   the   rulemaking    authority    given   to   it    by

statute, see Md. Code Ann., Bus. Occ. & Prof. § 10-311(a) (“The

Court    of   Appeals   may   adopt   rules   that . . .   provide   for     the

operation of the Fund.”), has delegated to the Fund the power

“[t]o perform all . . . acts authorized by these Rules,” Md.

Rules, Rule 19-604(a)(15).            Of course, the Rules authorize the

Fund’s collection of social security numbers.              In this capacity,

the Fund acts as an agent of the Court of Appeals, which is in

turn an agent of the state.             The Fund is therefore an entity

under § 405 for purposes of requiring the disclosure of social

security numbers.

                                        3.

        Tankersley’s final salvo with respect to the reach of § 405

is that he is not a person who “is or appears to be” affected by

Maryland’s tax laws, because in the twenty-eight years that he

has been licensed to practice law in Maryland, he has never

lived in or owned property in Maryland, nor has he been required

to pay taxes or make unemployment insurance contributions to the

state.

      We take Tankersley at his word when he says that he is

someone who has not been affected by Maryland’s tax laws.                    But

                                        19
the statute reaches further to include individuals who “appear[]

to be” affected by tax laws.                  Mindful of “our duty ‘to give

effect, if possible, to every clause and word of a statute,’”

United States v. Menasche, 348 U.S. 528, 538-39 (1955) (quoting

Inhabitants of Montclair Twp. v. Ramsdell, 107 U.S. 147, 152

(1883)),    a    fair    reading   of   § 405(c)(2)(C)(i)         extends      to    all

attorneys licensed to practice law in Maryland.                        Why?   Because

even though lawyers who live and practice elsewhere are less

likely to owe taxes to Maryland than those who live and work in

the state, Tankersley’s ability to earn income in the state (by

virtue    of     his    license)   is   enough    to      make   him    someone      who

“appears to be” affected by Maryland tax laws for the purpose of

§ 405.     See Md. Code Ann., Tax-Gen. § 10-401 (providing for non-

resident allocation of income, losses, and adjustments for tax

purposes).

     Accordingly,         § 405    of   the    Tax     Reform     Act    applies      to

Tankersley, and the state of Maryland may lawfully compel him to

provide    his    social    security    number       to   the    Fund    on   pain    of

suspension of his law license.                 The district court’s judgment

dismissing Tankersley’s complaint is therefore

                                                                          AFFIRMED.




                                         20
DAVIS, Senior Circuit Judge, concurring in part and dissenting
in part:

    Maryland Rules of Procedure 16-811.5 and 16-811.6, adopted

in 2014, require that each attorney admitted to practice as a

member of the Maryland bar disclose her social security number

(“SSN”) to the treasurer of the Client Protection Fund (“the

Fund”)   or   face   suspension   of   her   license   to    practice    law.

Michael Tankersley, an attorney who has long been admitted to

practice in Maryland but has apparently never actually lived,

worked, or practiced in the state, contends that, as applied to

him, these Maryland Rules violate the federal Privacy Act of

1974.    Section 7(a)(1) of the Privacy Act provides that “[i]t

shall be unlawful for any Federal, State or local government

agency   to   deny   to   any   individual    any   right,    benefit,    or

privilege provided by law because of such individual’s refusal

to disclose his social security account number.”               Pub. L. No.

93-579, § 7(a)(1), 88 Stat. 1896 (codified at 5 U.S.C. § 552a

note).

    Upon suspension of his law license for refusing to provide

his SSN, Tankersley brought this suit against all Maryland Court

of Appeals judges, the Clerk of Court, and the trustees of the

Fund (together, “Appellees”) in their official capacities.               The

district court granted Appellees’ motion to dismiss based on its

determination in a previous case that both the Welfare Reform


                                   21
Act, 42 U.S.C. § 666, and the Tax Reform Act of 1976, 42 U.S.C.

§ 405, supersede the Privacy Act’s guarantee that an individual

may not be denied any legal right, benefit, or privilege for

failing to disclose her SSN.                    My friends in the majority affirm

on    the   ground     that    § 405,      but       not    § 666,    supersedes    section

7(a)(1) of the Privacy Act as applied in this case.

       While     I    agree       with    the    majority       that    § 666   does    not

supersede      the     Privacy      Act    as     it       pertains    to   Tankersley,    I

respectfully dissent from its holding that § 405 does supersede

the    Privacy       Act.     I    would    also       hold    that    Tankersley    has   a

private right of action to enforce his Privacy Act rights under

42 U.S.C. § 1983.             Thus, in my view, Tankersley’s suspension

from practicing law for refusing to disclose his SSN violated

his    Privacy       Act    rights.        Accordingly,         I     would   reverse   the

district court’s judgment and remand with instructions to grant

summary judgment for Tankersley.

                                                I.

       This Court reviews de novo a dismissal for failure to state

a claim, Kenney v. Indep. Order of Foresters, 744 F.3d 901, 905

(4th Cir. 2014), and we likewise review de novo a denial of

summary judgment, Nourison Rug Corp. v. Parvizian, 535 F.3d 295,

299 (4th Cir. 2008).                Because I agree with the majority that

§ 666 does not supersede Tankersley’s Privacy Act rights, as

Tankersley is not an “applicant” for a professional license, I

                                                22
begin     by   considering   whether        § 405   supersedes    Tankersley’s

rights under the Privacy Act.           Unlike the majority, I conclude

that it does not.

                                   II.

      Under the Tax Reform Act,

      any State (or political subdivision thereof) may, in
      the   administration   of   any    tax,   general   public
      assistance,   driver’s    license,    or   motor   vehicle
      registration law within its jurisdiction, utilize the
      social   security   account   numbers    issued   by   the
      Commissioner of Social Security for the purpose of
      establishing    the   identification     of    individuals
      affected by such law, and may require any individual
      who is or appears to be so affected to furnish to such
      State (or political subdivision thereof) or any agency
      thereof having administrative responsibility for the
      law involved, the social security account number . . .
      issued to him by the Commissioner of Social Security.

42 U.S.C. § 405(c)(2)(C)(i).       The Act also provides that, “[i]f

and to the extent that any provision of Federal law heretofore

enacted is inconsistent with the policy set forth in clause (i),

such provision shall . . . be null, void, and of no effect.”

Id.     § 405(c)(2)(C)(v).     Appellees        argue,   and     the   majority

agrees, that § 405 supersedes Section 7(a)(1) of the Privacy Act

to the extent that it enables states to require individuals to

furnish their SSNs in the administration of any tax law.                    See

Appellees’ Br. 26.

      I would hold, however, that § 405 does not supersede the

Privacy Act in this case for three reasons:               First, the Fund’s

collection of SSNs is not an effort undertaken by the state “in

                                       23
the    administration         of       any   tax”     law.        See    § 405(c)(2)(C)(i).

Second, the Fund is not an entity to which the state may require

individuals to furnish their SSNs, as it is not a direct agent

of    the    state       itself         or     a     state        “agency       . . .     having

administrative responsibility for” any tax law.                             See id.       Third,

Tankersley is not an “individual who is or appears to be . . .

affected” by any Maryland tax law.                          See id.        Thus, § 405 does

not    authorize        the    Maryland            Court     of     Appeals       to    penalize

Tankersley for refusing to disclose his SSN, and it does not

supersede section 7(a)(1) of the Privacy Act as applied here.

                                                A.

       The   language     of       § 405     is     fairly    limiting.           The    statute

specifies (1) who may require the disclosure of SSNs (a “State

(or political subdivision thereof)”); (2) for what purpose (“in

the administration of any tax . . . law within [the State’s]

jurisdiction”); (3) to whom an individual may be required to

make the disclosure (“to such State (or political subdivision

thereof)      or        any        agency         thereof         having        administrative

responsibility for the law involved”); and, finally, (4) who may

be    required     to   disclose         her    SSN      (“any     individual      who    is    or

appears      to    be    . . .         affected       [by     the       State     tax    law]”).

§ 405(c)(2)(C)(i).                 I    begin       by     examining        the    first       two

requirements: whether the mandatory disclosure of SSNs at issue



                                                24
in this case is an effort undertaken by the state of Maryland

“in the administration of any tax” law.               See id.

       Maryland    law     requires     that,     each   year,    the    Fund    must

“provide a list of lawyers who have paid an annual fee to the

Fund during the previous fiscal year” to the State Department of

Taxation “to assist the Department in identifying new businesses

within    the     State”    and    to   the      Comptroller     “to    assist    the

Comptroller in determining whether each lawyer on the list has

paid     all      undisputed       taxes        and   unemployment        insurance

contributions.”       Md. Code Ann., Bus. Occ. & Prof. § 10-313(a).

For each person listed, the Fund must provide “the federal tax

identification number of the person or, if the person does not

have a federal tax identification number, the Social Security

number of the person.”            Id. § 10-313(b)(2)(ii).         In an apparent

effort to comply with this state law, the Maryland Court of

Appeals adopted Maryland Rules of Procedure 16-811.5 and 16-

811.6 and amended the rules of admission to the Maryland bar,

see Md. Admis. R. 2(b), to require that applicants and members

of the bar supply their SSNs to the Fund.

       The Fund’s stated purpose, however, is unrelated to the

state’s administration of any tax law:                “The purpose of the Fund

is to maintain the integrity of the legal profession by paying

money to reimburse losses caused by defalcations of lawyers.”

Md. Code Ann., Bus. Occ. & Prof. § 10-311(b).                    It is therefore

                                           25
dubious       to    conclude      that     Maryland      has     acted    “in     the

administration of any tax” law by requiring the Fund, an entity

that       does   not   itself   collect    taxes   and   that    exists    for   an

entirely distinct purpose, to collect SSNs and supply them to

the    Comptroller        for    the     Comptroller’s     use     in    monitoring

compliance with tax laws.

       Relatedly, the Maryland Rules at issue in this case are not

the state laws requiring the Fund to provide SSNs to state tax

authorities; instead, the Rules under review are Maryland Rules

16-811.5 and 16-811.6, which the Court of Appeals promulgated to

require bar members to furnish their SSNs to the Fund.                            The

suggestion that the state (through its Court of Appeals) acted

“in the administration of any tax” law in promulgating Rules

requiring that the Fund collect SSNs from bar members so that

the Fund can comply with a separate Maryland law that requires

it to provide SSNs to Maryland tax authorities so that those

authorities may check compliance with tax laws is thus all the

more attenuated. 1         Accordingly, it does not appear that § 405

authorizes the Maryland Rules at issue.


       1
       Tankersley characterizes the Fund’s duty to pass along
SSNs to state tax authorities as a “game of telephone across
state agencies,” Appellant’s Br. 31, that is part of a
“patchwork” scheme, id. at 32, involving a “hodgepodge of
statutes through which SSNs wend their way from the [Fund] to
state taxation authorities,” Reply Br. 13. While the statutory
scheme might not quite warrant this colorful description, the
(Continued)
                                           26
                                          B.

     In any event, § 405 also specifies the type of entity to

which a state may require individuals to supply their SSNs: a

state may mandate SSN disclosure “to [a] State (or political

subdivision thereof) or any agency thereof having administrative

responsibility       for     the    law      involved.”          § 405(c)(2)(C)(i).

Appellees    argue    that    the    Fund,     in    collecting      SSNs    under   the

Maryland Rules, is acting as an agent of the state, and since

§ 405   authorizes         “the     State”     as     well      as   state    agencies

responsible    for    administering          tax    laws   to    collect     SSNs,   the

Maryland Rules comply with § 405.                  See Appellees’ Br. 30–35.         In

other words, Appellees contend that two groups may collect SSNs

under § 405—the state, including its direct agents, and state

agencies     with    “administrative           responsibility         for     the    law

involved”—and that the Fund belongs in the former group. 2                           See

id. at 32.    The majority agrees.

     The language of § 405 is not so expansive, however, as to

allow us to consider the Fund a direct agent of the state of



scheme is certainly complex, and the Maryland Rules’ connection
to the state’s administration of tax laws is tenuous at best.
     2 Notably, Appellees expressly concede that the Fund does

not qualify for the latter group. That is, they do not suggest
that   the   Fund  is   a   state   agency  with   administrative
responsibility for any tax law.    See Appellees’ Br. 31 (“[F]or
purposes of § 405, the Fund is not itself a state ‘agency’ that
administers a tax, but rather an agent of the State housed in
the judicial branch.”).


                                          27
Maryland.     In interpreting a statute, we must “give effect to

every    provision     and   word   in   a   statute        and   avoid   any

interpretation that may render statutory terms meaningless or

superfluous.”       Discover Bank v. Vaden, 396 F.3d 366, 369 (4th

Cir. 2005).     If the phrase “the State (or political subdivision

thereof)” were to include any state agency, such as the Fund,

then the next phrase in § 405, authorizing SSN collection by

“any [state] agency . . . having administrative responsibility

for     the   law     involved,”    would    be     superfluous.          See

§ 405(c)(2)(C)(i).

      Likewise, by expressly providing that “any [state] agency

. . . having administrative responsibility for the law involved”

may collect SSNs, Congress appears to have specifically excluded

from § 405’s purview state agencies, like the Fund, that are not

responsible for administering tax laws.           See id.    If it intended

otherwise, Congress could simply have established that a state

may require SSN disclosure to “any state agency” and left it at

that.    See Reyes v. Gaona v. N.C. Growers Ass’n, 250 F.3d 861,

865 (4th Cir. 2001) (“[T]he doctrine of expressio un[ius] est

exclusio alterius instructs that where a law expressly describes

a particular situation to which it shall apply, what was omitted

or excluded was intended to be omitted or excluded.”); cf. Dep’t

of Homeland Sec. v. MacLean, 135 S. Ct. 913, 919 (2015) (“Thus,

Congress’s choice to say ‘specifically prohibited by law’ rather

                                    28
than    ‘specifically         prohibited          by   law,      rule,        or   regulation’

suggests       that        Congress          meant        to      exclude          rules     and

regulations.”).

       Appellees         argue,    on   the       other    hand,        and     the   majority

agrees, that the statutory canon requiring that we attempt to

“give effect to every provision and word in a statute,” Discover

Bank, 396 F.3d at 369, cuts the other direction.                              See Appellees’

Br. 32–33.          They contend that the phrase “State (or political

subdivision thereof)” must include the state’s direct agents for

that term to have any meaning, as a state cannot act of its own

accord.       See id. at 32.            Yet that proposition does nothing to

demonstrate that the Fund in particular qualifies as a direct

agent of the state.               Although the Court of Appeals might meet

this    description,         see     Md.      Const.,          Art.     IV,    § 1     (vesting

Maryland’s judicial power in the Court of Appeals), I see no

reason to conclude that the Fund, a subset of the Maryland Court

of Appeals, may serve as a proxy for the state itself.

       That   Congress,       in    enacting       § 405,        did    not    intend      for    a

state   agency       to    qualify      as    a    stand-in           for   the    “State    (or

political subdivision thereof)” is again exemplified by § 405’s

inclusion      of    a    subsequent       phrase      specifically            pertaining        to

state   agencies—a         statutory       phrase      that       would       more    naturally

describe the Fund, if only the Fund were a state agency with

administrative responsibility for any Maryland tax law.                                      See

                                              29
§ 405(c)(2)(C)(i).                Accordingly,             the    majority’s      labored

analysis, reasoning that the Maryland Court of Appeals is an

agent of the state and the Fund is an agent of the Court of

Appeals and thus the Fund is an agent of the state, forgets that

the relevant question is whether the Fund is a direct agent of

the state—the personification of the state itself—as opposed to

a state agency organized and managed under the auspices of the

state.     Because the Fund is neither a direct state agent nor an

agency with administrative responsibility for any Maryland tax

law, § 405 does not authorize the Maryland Rules at issue here,

which require disclosure of SSNs to the Fund.

                                              C.

      Finally, even if § 405 does authorize the Fund’s collection

of SSNs in some circumstances, it does not allow Maryland to

require the collection of Tankersley’s SSN in particular, as

Tankersley       is    not   an    “individual       who     is   or    appears   to     be”

affected by any Maryland tax law.                  See id.

      Although Tankersley has been licensed to practice law in

Maryland       since    1986,     he   has    been     a    resident    of    Virginia    or

Washington, D.C., and has worked in Washington, D.C., for the

duration       of     that   time,     J.A.    114—indeed,         he   has    also    been

licensed to practice law in Washington, D.C., since 1987, J.A.

10.      For    the    nearly     three      decades       that   Tankersley    has    been

licensed in Maryland, he has not owned property in Maryland, and

                                              30
he has not owed Maryland any taxes or unemployment insurance

contributions.         J.A. 114.           Moreover, Tankersley has annually

reported his home and work addresses to the Fund, which uses

this   information         each    year,    along    with    information         regarding

Tankersley’s bar memberships outside of Maryland, to determine

whether he is subject to a mandatory assessment.                          See J.A. 114–

15;    Regs.   of    the    Client       Protection      Fund    of   the   Bar    of     Md.

Currently Effective, § (i)(1)–(3), http://www.courts.state.md

.us/cpf/pdfs/regulations.pdf (last visited Aug. 25, 2016).

       Thus,   not    only        does    Tankersley      not    owe    any      taxes    in

Maryland (nor has he for nearly thirty years), but he also does

not appear to owe any taxes in Maryland, as is clear from the

information that Tankersley provides the Fund on a yearly basis.

Someone who lives in Virginia and works in Washington, D.C.,

where he is licensed to practice law, does not “appear[] to be

affected”      by    Maryland       tax    laws     simply      because     he    is     also

licensed to practice law in Maryland, particularly when he has

not practiced law there and has no other apparent connection to

the state.

       Appellees contend that a more individualized approach to

SSN    collection      would        “require        an    unworkable,         burdensome,

administrative       mechanism       to    determine      whether      there     was     some

basis for taxing the specific individual.”                        Appellees’ Br. 29.

Perhaps so.         Yet, as mentioned above, the Fund already uses

                                            31
individual bar members’ information to determine whether each

attorney owes a mandatory assessment, so the requisite mechanism

already exists.           More to the point, § 405 is clear in specifying

who may be required to disclose her SSN: “any individual who is

or appears to be” affected by state tax law.                       Appellees cannot

eschew this language due to policy concerns about inefficiency. 3

Given that we must, to the extent possible, attempt to construe

§ 405 so as to preserve the Privacy Act, see Morton v. Mancari,

417 U.S. 535, 551 (1974) (“[W]hen two statutes are capable of

co-existence, it is the duty of the courts, absent a clearly

expressed       congressional       intention   to   the     contrary,   to   regard

each       as     effective.”),      Appellees’      argument      concerning    the

relative ease and efficiency of a blanket mandatory collection

of all licensed attorneys’ SSNs is unpersuasive.

       Lastly, it is ironic that, upon acknowledging that we must

be “mindful of our duty to give effect, if possible, to every

clause      and    word    of   a   statute,”   ante    at    20    (citations   and

       3
       Indeed, even if it were necessary to look beyond the
statutory text, the relevant legislative history demonstrates
that Congress intended for § 405 to be limited in scope.    When
advocating the passage of § 405, the Senate Committee on Finance
stated that it “believe[d] that State and local governments
should have the authority to use social security numbers for
identification purposes when they consider it necessary for
administrative purposes.”   S. Rep. No. 94-938, at 391 (1976)
(emphasis added). Maryland cannot in good faith consider a more
efficient system strictly necessary, especially when the state’s
current administrative system is already capable of the task at
hand.


                                          32
internal    quotation      marks      omitted),    the    majority     ignores      the

precise     wording      of     § 405—which       authorizes         the   mandatory

collection of an SSN only from an “individual who is or appears

to   be”   affected   by      Maryland    tax     laws,    § 405(c)(2)(C)(i)—and

instead    declares      that    “a    fair     reading    of    § 405(c)(2)(C)(i)

extends to all attorneys licensed to practice in Maryland,” ante

at 20.     Congress did not enact such an expansive statute, and we

should not transform § 405 into one, particularly where we are

obligated to give effect to every word in a statute and to

interpret § 405 in a manner that preserves the federal Privacy

Act (and the important protections it provides), to the extent

possible.

      Accordingly, I would hold that § 405 does not authorize the

Fund to penalize Tankersley for failing to supply his SSN, as

Tankersley    is   not     an   individual       “who     is    or   appears   to    be

affected” by any Maryland tax law.

                                         III.

      Having concluded that neither § 666 nor § 405 supersedes

Tankersley’s rights under section 7(a)(1) of the Privacy Act,

the question remains whether Tankersley has a private right of

action to enforce his rights.                  Tankersley argues that he may

pursue his claim for declaratory and injunctive relief under 42

U.S.C. § 1983.     See Appellant’s Br. 36–43.              I agree.



                                          33
       Section 1983 “imposes liability on anyone who, under color

of state law or regulation, deprives a person ‘of any rights,

privileges,      or    immunities          secured     by    the    Constitution       and

laws.’”       Blessing v. Freestone, 520 U.S. 329, 340 (1997).                          A

plaintiff      seeking      redress         under     § 1983       “must    assert     the

violation of a federal right, not merely a violation of federal

law.”     Id. (citing Golden State Transit Corp. v. Los Angeles,

493    U.S.   103,    106   (1989)).          We    consider   three       factors    when

determining whether a particular statutory provision gives rise

to a federal right.             Id.        “First, Congress must have intended

that    the   provision     in     question        benefit   the    plaintiff.”        Id.

(citing Wright v. City of Roanoke Redevelopment & Hous. Auth.,

479 U.S. 418, 430 (1987)).                 The Supreme Court has clarified that

the    federal   right      must      be    “unambiguously         conferred”;    it    is

insufficient that “the plaintiff falls within the general zone

of interest that the statute is intended to protect.”                            Gonzaga

Univ. v. Doe, 536 U.S. 273, 283 (2002).                      “Second, the plaintiff

must    demonstrate      that    the       right    assertedly      protected    by    the

statute is not ‘so vague and amorphous’ that its enforcement

would strain judicial competence.”                   Blessing, 520 U.S. at 340–41

(quoting Wright, 479 U.S. at 431–32).                    “Third, the statute must

unambiguously impose a binding obligation on the States.                                In

other words, the provision giving rise to the asserted right



                                             34
must be couched in mandatory, rather than precatory, terms.”

Id. at 341 (citing cases).

      However, “[e]ven if a plaintiff demonstrates that a federal

statute creates an individual right, there is only a rebuttable

presumption that the right is enforceable under § 1983.                 Because

our inquiry focuses on congressional intent, dismissal is proper

if Congress ‘specifically foreclosed a remedy under § 1983.’”

Id. (quoting Smith v. Robinson, 468 U.S. 992, 1005 n.9 (1984)).

Congress may do so expressly or impliedly, such as by “creating

a   comprehensive   enforcement       scheme   that    is   incompatible     with

individual enforcement under § 1983.”                Id. (citing Livadas v.

Bradshaw, 512 U.S. 107, 133 (1994)).

                                       A.

      While   the   question     of   whether    section      7(a)(1)   of   the

Privacy Act confers an individual right enforceable under § 1983

is an issue of first impression in this Circuit, 4 the Eleventh

Circuit has    answered   this    question      in    the   affirmative.     See

Schwier v. Cox, 340 F.3d 1284, 1292 (11th Cir. 2003).                The Ninth

Circuit, the only other one of our sister circuits to resolve


      4Because the district court below concluded that § 666 and
§ 405 supersede Section 7(a)(1) of the Privacy Act, it did not
reach this issue.    See J.A. 123–24.     The district court in
Greidinger v. Almand, which served as the basis for the district
court’s decision in this case, noted that this is “an open
question in the Fourth Circuit,” but it also declined to resolve
the issue. 30 F. Supp. 3d 413, 426 (D. Md. 2014).


                                       35
the   issue, 5    agreed    that      section       7(a)(1)     of     the   Privacy      Act

creates     an     individual      right,         but     it    held     that     Congress

intentionally foreclosed § 1983 as a remedy.                            See Dittman v.

California, 191 F.3d 1020, 1028–29 (9th Cir. 1999).

      I   would     hold   that,      in    enacting       section      7(a)(1)      of   the

Privacy Act, Congress created an individual right enforceable

under § 1983.        Section 7(a)(1) of the Privacy Act provides that

“[i]t     shall    be   unlawful       for        any    Federal,      State    or    local

government agency to deny to any individual any right, benefit,

or    privilege     provided     by     law       because      of    such    individual’s

refusal     to     disclose     his        social       security     account      number.”

§ 7(a)(1).        Even though this provision proscribes the activity

of a “Federal, State or local government agency,” the statute is

unambiguously focused on the right of an individual to retain

her   legal      rights,   benefits,        and     privileges       when    refusing      to

disclose her SSN.          See Schwier, 340 F.3d at 1292 (“[T]he Privacy

Act clearly confers a legal right on individuals: the right to

refuse to disclose his or her ssn without suffering the loss ‘of

any right, benefit, or privilege provided by law.’”).                           Moreover,

Congress explained that it enacted the Privacy Act “to provide


      5 This issue has come before the Tenth Circuit as well, but
that court acknowledged the existing circuit split and dismissed
the plaintiff’s Privacy Act claims for other reasons.         See
Gonzalez v. Vill. of West Milwaukee, 671 F.3d 649, 662–63 (10th
Cir. 2012).


                                             36
certain   safeguards       for   an    individual          against   an    invasion    of

personal privacy,” Pub. L. No. 93-579, § 2(b), 88 Stat. 1896,

expressing an intent to create and preserve individual rights.

      Section 7(a)(1) of the Privacy Act differs in this way from

the Family Educational Rights and Privacy Act of 1974 (“FERPA”)

at issue in Gonzaga University v. Doe.                       See 536 U.S. at 276.

The   Supreme    Court     in    Gonzaga       determined       that      FERPA,    which

provides that “[n]o funds shall be made available . . . to any

educational     agency     . . .      which    has    a     policy   or    practice    of

permitting the release of education records . . . of students

without   the    written        consent       of    their     parents,”     20     U.S.C.

§ 1232g(b)(1), did not contain the requisite “rights-creating”

language to allow for enforcement under § 1983.                           Gonzaga, 536

U.S. at 287.      The Court explained that the statute’s focus on

funding for educational agencies “is two steps removed from the

interests of individual students and parents and clearly does

not   confer    the    sort      of    ‘individual          entitlement’      that     is

enforceable under § 1983.”             Id.     Section 7(a)(1) of the Privacy

Act, by contrast, establishes that individuals are entitled to

decline   to    provide     their      SSNs        while    retaining     their     legal

rights, benefits, and privileges.                   In doing so, section 7(a)(1)

plainly   confers     an   individual         right    and    satisfies      the    first

requirement for enforcement under § 1983.                     See Schwier, 340 F.3d

at 1292; Dittman, 191 F.3d at 1028.

                                          37
     Further, the individual right created by section 7(a)(1) is

not “‘so vague and amorphous’ that its enforcement would strain

judicial competence.”            Blessing, 520 U.S. at 340–41 (quoting

Wright, 479 U.S. at 431–32).                 An individual’s right to retain

“any right, benefit, or privilege provided by law” is clearly

defined.     See    Dittman,        191     F.3d    at    1028     (“[T]he      statutory

obligation     imposed      on    governmental            bodies    is     clear:        A

governmental      body     may   not       deny     any     individual      any     right,

benefit, or privilege because she refuses to disclose her social

security     number,       unless      otherwise          permitted        by       law.”).

Moreover, the Act unambiguously imposes a binding and mandatory

obligation   on    the     states     by    using     the    phrase       “it   shall    be

unlawful.”     See § 7(a)(1).              Tankersley has thus established a

rebuttable    presumption        of    enforceability         of    his    Privacy      Act

rights under § 1983.

                                            B.

     Appellees      have     failed        to     counter    this     presumption        by

demonstrating     that     Congress       “specifically       foreclosed        a   remedy

under § 1983,” see Blessing, 520 U.S. at 341 (quoting Smith, 468

U.S. at 1005 n.9), as their argument rests primarily on their




                                            38
contention that the Privacy Act does not confer an individual

right, 6 see Appellees’ Br. 39–45.

       As it happens, Congress has not foreclosed a remedy under

§ 1983.          In concluding otherwise, the Ninth Circuit reasoned

that, “[a]lthough the prohibitions of § 7(a)(1) apply to all

governmental entities, including state and local governments, by

limiting the scope of the Privacy Act’s civil remedy provision,

5   U.S.C.       § 552a(g),    Congress       clearly      intended     to   ‘foreclose

private         enforcement’    against       any      entity   other   than    federal

agencies.”          Dittman,        191    F.3d   at    1029.     The   civil     remedy

provision to which the Ninth Circuit referred, however, applies

only       to   section    3   of    the    Privacy      Act,   which   concerns    the

maintenance         of    individuals’       records      and   which    itself     only

regulates federal agencies.                  See 5 U.S.C. § 552a.            The civil

remedy provision does not apply to section 7, the section at

issue in this case.             See Schwier, 340 F.3d at 1289 (“Dittman

       6
       Appellees also assert that Tankersley cannot pursue his
Privacy Act rights under § 1983 because “Congress lacked
authority to abrogate the Eleventh Amendment immunity of the
states in the Privacy Act.”     Appellees’ Br. 38.    The Supreme
Court has consistently recognized, however, that “official-
capacity actions for prospective relief are not treated as
actions against the state.”      Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 71 n.10 (1989) (quoting Kentucky v. Graham,
473 U.S. 159, 167 n.14 (1985)). Accordingly, because Tankersley
seeks injunctive relief, not damages, from state officials in
their official capacity, this case does not implicate any
Eleventh Amendment concerns.      See id. (“Of course a state
official in his or her official capacity, when sued for
injunctive relief, would be a person under § 1983 . . . .”).


                                             39
failed    to    recognize          that    the     remedial         scheme     of    section     3

applies only to section 3 and has no bearing on section 7.”).

Appellees acknowledge as much in their brief.                                  See Appellees’

Br. 38 (“The only private cause of action created under the

Privacy Act exists under Section 3 of that Act, and is limited

to   claims     against       federal          entities.”).          As    the    Privacy       Act

establishes “no enforcement scheme at all” with respect to the

individual      rights        that      section       7   confers,        Congress        has   not

foreclosed enforcement of these rights under § 1983. 7                                    Schwier,

340 F.3d at 1292.

                                                IV.

      Thus,         neither        42   U.S.C.        § 666    nor        42     U.S.C.     § 405

supersedes section 7(a)(1) of the Privacy Act and authorizes the

enforcement         of   Maryland         Rules    16-811.5         and   16-811.6        against

Tankersley.          Moreover, 42 U.S.C. § 1983 confers a private right

of   action     for      Tankersley        to    enforce      his    Privacy        Act   rights.

Because this case involves no genuine issue of material fact,

see Fed.       R.    Civ.     P.    56,    I    would     reverse     and      remand      to   the




      7Tankersley argues in the alternative that a federal court
may exercise its “inherent equitable power to enjoin violations
of federal law.”     Reply Br. 19.     Because I conclude that
Tankersley has a private right of action to enforce his section
7(a)(1) Privacy Act rights under § 1983, I do not address this
issue.


                                                 40
district   court   for   entry   of    summary   judgment 8   in   favor   of

Tankersley.




     8 The parties have sufficient notice that we may grant
summary judgment, as Tankersley filed a motion seeking this
relief and Appellees styled their dispositive motion as a
“Motion to Dismiss, or, in the Alternative, for Summary
Judgment.” See J.A. 116.


                                      41